Fourth Court of Appeals
                               San Antonio, Texas
                                     April 17, 2019

                                  No. 04-18-00761-CR

                                Jeffery John ROMERO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 17-1680-CR-B
                        Honorable Gary L. Steel, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due April 29, 2019. No further extensions absent extraordinary
circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court